Citation Nr: 1600937	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-04 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation benefits in the amount of $14,417.93.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1985 to September 1997, October 2001 to May 2002, and August 2002 to May 2014.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Committee on Waivers and Compromises (Committee) of the VA Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's request for a waiver of recovery of an overpayment of VA service-connected compensation benefits in the amount of  $14,417.93.

In June 2014, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing has been reviewed and is in the file.  


FINDINGS OF FACT

1. The overpayment was created as a result of VA distributing benefits while the Veteran was serving on active duty from 2001 to 2012.

2. The Veteran was not aware that the benefits were being distributed and did not receive the benefits distributed after March 2004.

3. VA received notice of the Veteran's active duty status in January 2008, but did not take action to terminate his benefits until January 2012.

4. Full recovery of the overpayment from the Veteran would be against equity and good conscience.


CONCLUSION OF LAW

A waiver of recovery of overpayment of VA benefits in the partial amount of 75 percent of the overpayment, or $10,813.45, is warranted.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963(a) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), redefined VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, the notice provisions of the VCAA are inapplicable to waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  Additionally, the Veteran has been afforded the opportunity to present evidence and argument in support of his claim.  Accordingly, the Board will proceed to a decision on the merits of the case.

II. Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302. To establish improper creation of an overpayment, i.e., an invalid debt, evidence must show that the Veteran was legally entitled to the VA compensation benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits.

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side, which means arriving at an outcome that is fair to both the obligor (the Veteran) and the Federal Government (VA).
In making this determination, consideration will be given to the following factors, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and the VA; (3) undue hardship of collection on the debtor; (4) whether the purpose of the benefits would be defeated; (5) unjust enrichment; and (6) whether the debtor changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In evaluating whether equity and good conscience necessitate a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).  When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the Veteran the benefit of the doubt.  38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

Here, the Veteran seeks a waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $14,417.93.  The benefits were distributed while he was serving on active duty and thus not eligible for VA benefits.  38 U.S.C.A. § 5304(c).  The Veteran does not dispute the underlying basis upon which the debt was created; he did indeed re-enter active duty.  He also does not challenge the calculation of the debt.  In this case, then, the Board finds the underlying debt to be valid.  The question for consideration is whether principles of equity enable a waiver of all or part of the debt accrued.

The Veteran contends that a waiver is equitable, as he did not receive the benefits and was not aware that they were being distributed.  For the reasons set forth below, the Board finds that full collection of the debt would be against equity and good conscience.  Given the circumstances of this case, a partial waiver, in the amount of 75 percent of the overpayment, is equitable.

The evidence shows that the Veteran was granted service connection for residuals of impingement of the left ulnar nerve at a disability rating of 10 percent, effective September 8, 1997.  The disability payments were set up to deposit directly into a joint bank account held by the Veteran and his then-wife.  See Bank/Financial Statements (VBMS 7/23/2015); Notification Letter (VBMS 3/8/1999).  

In November 1999, the Veteran enlisted in the Tennessee Army National Guard.  See June 2015 Hearing Statement (VBMS Correspondence 6/17/2015).  He was aware that National Guard and/or active duty service could affect his VA benefits.  Id.  He states he was told that the Unit Readiness NCO would complete paperwork each year reporting how many days he spent on duty, and his VA disability benefits would be adjusted accordingly.  See June 2015 Hearing Statement (VBMS Correspondence 6/17/2015).  He began working full-time with the National Guard after the 9/11/2001 terrorist attack, and became a full-time recruiter for the Army National Guard on August 1, 2002.  Id. 

The Veteran and his wife separated sometime after August 2002, were legally separated in January or March of 2004, and finalized their divorce in December 2004.  See June 2015 Hearing Statement (VBMS Correspondence 6/17/2015); October 2012 Notice of Disagreement (VVA).  From January to November 2005, the Veteran was deployed to Iraq.  See October 2012 Notice of Disagreement (VVA). 

The Veteran recalls that his VA benefits were reduced after he enlisted in the National Guard and he believes they were correctly terminated after he went on active duty in 2002.  See October 2012 Notice of Disagreement (VVA).  He believes his VA benefits were erroneously reinstated after his Iraq deployment when the VA received his DD 214 form.  Id.  However, there is no indication in the claims file that the Veteran's VA benefit award was reduced or terminated at any point from 1999 to 2012.  

In January 2012, the RO notified the Veteran of a proposed modification in his benefits due to his active/inactive duty training in 2001 and 2002, as well as his active duty from 2002.  This letter was returned and subsequently sent to the Veteran's correct address in late February 2012.  In letters dated April 2012 and July 2012, his VA benefits were terminated for his periods of active duty: from October 8, 2001 to May 15, 2002, from August 1, 2002 to November 5, 2005, and from November 6, 2005.

The Veteran states that when he received the letter from the VA in 2012, he realized his benefits had been distributed to a bank account controlled by his ex-wife.  See June 2015 Hearing Statement (VBMS Correspondence 6/17/2015).  Bank statements show that funds were withdrawn from the account on multiple dates in 2007, 2008, and 2012, via a debit card assigned to the Veteran's ex-wife.  See Bank/Financial Statements (VBMS 7/23/2015).  Bank statements have not been provided for the other years in question.  The Veteran reports that his last account action on the bank account was in March 2004, and the bank informed him that all withdrawals from the account were made with his ex-wife's debit card.  See February 2013 Formal Appeal (VVA).  The Veteran states that his ex-wife never informed him of his VA disability payments, and she did not disclose them in their divorce agreement or in any subsequent communication.  He has not had contact with her in several years.  See October 2012 Notice of Disagreement (VVA); February 2013 Formal Appeal (VVA).  There is no evidence in the record to refute the Veteran's contentions that he was unaware of and did not receive the disability payments.  Moreover, it appears that at least some ATM activity occurred while the Veteran was serving in Iraq, bolstering his contentions that the activity on the account was not performed by himself.  

Based on these facts, the Board finds no indication of fraud, misrepresentation, or bad faith on the part of the Veteran.  Further, there is no indication the Veteran was deceptive or purposely sought an unfair advantage knowing that it would result in a loss to the government.  See 38 C.F.R. § 1.965(b).  While the Veteran's ex-wife likely exhibited fraud, misrepresentation, and bad faith, this cannot reasonably be imputed to the Veteran.  As such, there is no statutory bar to a waiver of recovery of the overpayment in this case, and a weighing of equities is appropriate.

As stated above, determining whether recovery of the indebtedness would be against equity and good conscience requires consideration of the following factors: (1) fault of the debtor; (2) balancing of faults between the debtor and the VA; (3) undue hardship of collection on the debtor; (4) defeat of the purpose of an existing benefit to the debtor; (5) unjust enrichment of the debtor; and (6) whether the debtor changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Regarding the Veteran's fault in this case, he failed to notify the VA of changes in his address, his bank account, and his active duty status.  He was on notice to provide VA with any changes in his direct deposit information and his mailing address, and the Board finds that he was at fault for failing to notify the VA of these changes.  See Letter regarding Direct Deposit information, August 1999.  However, there is no indication in the record that he had actual notice that he should notify the VA of changes in his active duty status.  While a December 2007 letter from the VA states that he should advise VA if he returns to active military service, this letter was sent to an incorrect address years after his return to active duty.  See December 2007 Notification Letter (VVA). Furthermore, the Veteran's testimony indicates that National Guard officials told him VA would be informed of his training and active duty status.  

With regard to fault on the part of the VA, the Board finds that VA was on notice of the Veteran's current address and his active duty status by at least January 2008.  A Report of Medical Assessment signed and dated by the Veteran on October 31, 2005, lists his current address and notes that he entered active duty on August 1, 2002.  This document was received by the Nashville, Tennessee RO on January 11, 2008.  See VBMS Medical Treatment Record 1/11/2008.  Yet the Nashville RO continued to increase the Veteran's benefits and sent notification of this increase to an incorrect address in December 2008.  See December 2008 Notification Letter (VVA).  Four years later, in January 2012, the RO first attempted to terminate his benefits.  VA should have taken action to terminate his benefits in January 2008 and is at fault for its failure to do so.

As to unjust enrichment, a waiver of the overpayment in this case would not unjustly enrich the Veteran.  He has stated that he was unaware of the VA payments and did not receive them after March 2004, at the latest.  A partial waiver of the overpayment therefore would not enrich the Veteran, either justly or unjustly, because he did not receive at least the bulk of the VA benefit payments in the first instance.  Rather, failing to grant a waiver in this case would result in the Veteran suffering a financial loss in the amount of thousands of dollars.

The remaining factors are not particularly relevant in this case.  Undue hardship is not an issue here, as the Veteran reported at the June 2014 hearing that he has repaid the debt in full.  See Hearing Transcript, pg. 6.  The Veteran was unaware of the VA payments and thus did not change positions to his detriment in reliance upon a granted VA benefit.  Nor would the failure to grant a waiver defeat the purpose of an existing benefit to the Veteran.  As noted above, he was not eligible to receive the benefits distributed because of his active duty service.

On balance, the Board finds that the relatively little fault on the Veteran's part coupled with the fact that a waiver would not result in unjust enrichment merits a partial grant of waiver.  The Board waives 75 percent of the debt, or $10,813.45, and finds the Veteran is responsible for $3,604.48.


ORDER

Partial waiver of recovery of an overpayment for VA benefits is granted, in the amount of $10,813.45.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


